Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/716,592 filed 12/17/2019.  Claims 1-15 are pending and have been examined.
The information disclosure statements (IDS) submitted on 03/14/2020 and 11/24/2020 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US 2017/0280029).
Consider claim 1, Steiner clearly teaches an image-processing device (64) for emulating a first type (82) of fluorescence observation device (1) (BT-2020 10 or 12-bit color space signal, [0012], [0029], [0040], [0053]) on a second, different type (63) of fluorescence observation device (1), (BT-709 8-bit color space signal, [0012], [0029], [0040], [0053])

the image-processing device (64) comprising an image processor (73) and being configured to retrieve at least one digital fluorescence image (20); (Fig. 2: Image processing circuitry 30 receives fluorescent light signals 29 and 31, [0033].)

the at least one digital fluorescence image (20) representing an object (6) recorded by an image recording system (62) of the second type (63) of fluorescence observation device (1) in a fluorescence spectrum (18) of a fluorophore (8); (Fluoresced light detectors 21 and 23 generate 8-bit images, [0032], [0040], [0053].)

the image-processing device (64) comprising a type-emulation module (108), the type-emulation module being representative of an image-recording system (62) of the first type (82) of fluorescence observation device (1); (Fig. 2: Circuit blocks 201 and 202 convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].)

(Fig. 2: Image processing circuitry 30 uses circuit blocks 201 and 202 to convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].)

the image-processing device (64) being further configured to output the digital emulated output image. (The images are output to a display device, [0050].)

Consider claim 4, Steiner clearly teaches the image-processing device (64) is further configured to retrieve at least one digital white-light color image (4) recorded by the second type (63) of fluorescence observation device (1) and representing the object (6) illuminated by white light and to compute the digital emulated output image (72) from a combination of the at least one digital fluorescence image (20) to which the type-emulation module (108) has been applied and the at least one digital white-light color image. (Fig. 3: The first image stream comprising visible light images are combined with the second image stream comprising fluoresced light images, [0049].)

Consider claim 5, Steiner clearly teaches the image processor (73) is configured to apply the type-emulating module (108) to the at least one digital white-light color image (4) and to compute the digital emulated output image (72) from a combination of the at least one digital fluorescence image (20) to which the type-emulation module (108) has been applied and the at least one digital white-light color image to which the type-emulation module (108) has been applied. (Fig. 3: Both the first and second image streams are converted to the larger color space before being combined, [0043]-[0049].)

Consider claim 6, Steiner clearly teaches the type-emulation module (108) comprises a digital attenuation filter (131), and wherein the image processor (73) is configured to adjust an intensity (I) of the at least one digital white-light color image (4) and the at least one digital fluorescence image (20) relative to one another by applying the digital attenuation filter to at least one of the at least one digital white-light color image and the at least one digital fluorescence image. (Intensity range scaling of the fluoresced images, [0047], [0053].)

Consider claim 8, Steiner clearly teaches a fluorescence observation device (1), in particular fluorescence microscope or endoscope, ([0002], [0029], [0031]) comprising:

(Fig. 1: Fluorescent sensors 21 and 23, [0032])

an image-processing device (64) comprising an image processor (73) and configured to receive the at least one digital fluorescence image (29) from the image-recording system; (Fig. 2: Image processing circuitry 30 receives fluorescent light signals 29 and 31, [0033].)

the image-processing device (64) comprising a type-emulation module (108), the type-emulation module being representative of a different image-recording system (62) of a different type (82) of fluorescence observation device (1); (Fig. 2: Circuit blocks 201 and 202 convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].)

the image processor (73) being configured to apply the type-emulation module (108) to the at least one digital fluorescence image and to compute at least one digital emulated fluorescence output image (72) from the application of the type-emulation module (108) to the at least one digital fluorescence image; (Fig. 2: Image processing circuitry 30 uses circuit blocks 201 and 202 to convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].) and

at least one display device (74), the at least one display device being configured to display the at least one digital emulated fluorescence output image (72). (The images are output to a display device, [0050].)

Consider claim 9, Steiner clearly teaches a method for emulating a first type (82) of fluorescence observation device (1) (BT-2020 10 or 12-bit color space signal, [0012], [0029], [0040], [0053]) on a second type (63) of fluorescence display device (1), (BT-709 8-bit color space signal, [0012], [0029], [0040], [0053]) the method comprising the following steps:

retrieving at least one digital fluorescence image (20) representing an object (6) in a fluorescence spectrum (18) of a fluorophore (8) and recorded by the second type of fluorescence observation device (1) using an image-recording system (62); (Fluoresced light detectors 21 and 23 generate 8-bit images, [0032], [0040], [0053].)

(Fig. 2: Circuit blocks 201 and 202 convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].) and

outputting the digital emulated output image for at least one of displaying or further processing; (The images are output to a display device, [0050].)

wherein the step of computing the at least one digital emulated output image comprises the step of: applying a type-emulation module (108) to the at least one digital fluorescence image, the type-emulation module being representative of the image-recording system (62) of the first type (82) of a fluorescence observation device (1). (Fig. 2: Image processing circuitry 30 uses circuit blocks 201 and 202 to convert the fluorescent signals from the 8-bit color space to the 10 or 12-bit color space, [0040], [0047], [0053].)

Consider claim 10, Steiner clearly teaches the following step: acquiring at least one digital white-light color image (4) representing the object (6) recorded in white light, and wherein the step of computing the at least one digital emulated output image comprises at least one of the following steps: applying the type-emulation module (108) to the at least one digital white-light color image (4), and generating the at least one digital emulated output image from the at least one digital fluorescence image, to which the type-emulation module (108) was applied, and the at least one digital white-light color image. (Fig. 3: Both the first and second image streams are converted to the larger color space before being combined, [0043]-[0049].)

Consider claim 11, Steiner clearly teaches applying the type-emulation module (108) further comprises applying a digital background-emulation filter (110) to the at least one digital white-light color image (4) for altering the spectrum of the at least one digital white-light color image (4). (Color correction is applied to the images, [0041].)

Consider claim 13, Steiner clearly teaches the second type (63) of fluorescence display device is switched between emulating different types of fluorescence display devices using different type-emulation modules (108). (Fig. 5: Circuit blocks 201 and 202 before different transformations on the ICG-1 and FI-1signals, [0053].)

Consider claim 15, Steiner clearly teaches a non-transitory computer-readable medium storing a computer program comprising instructions which, when the ([0035], [0039])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 2017/0280029) in view of Sharma et al. (US 2019/0117078), herein Sharma.
Consider claim 3, Steiner clearly teaches the type-emulation module (108).

However, Steiner does not explicitly teach a digital fluorescence-emulation filter (120), the digital fluorescence-emulation filter (12) being representative of at least one of: the fluorescence spectrum (18) of a fluorophore (8), and an optical recording filter (88) located between the camera system (2) of the first type (82) of fluorescence microscope or endoscope and the observation area (48) of the first type.

In an analogous art, Sharma, which discloses a system for image processing, clearly teaches a digital fluorescence-emulation filter (120), the digital fluorescence-emulation filter (12) being representative of at least one of: the fluorescence spectrum (18) of a fluorophore (8), (A filter is applied to the obtained fluorescence spectra, [0129].) and an optical recording filter (88) located between the camera system (2) of the first type (82) of fluorescence microscope or endoscope and the observation area (48) of the first type.
.
	
Allowable Subject Matter
Claims 2, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425